Pirzada v 159 Express St., LLC (2016 NY Slip Op 00954)





Pirzada v 159 Express St., LLC


2016 NY Slip Op 00954


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-06820
 (Index No. 14938/13)

[*1]Shahzad Pirzada, et al., appellants, 
v159 Express Street, LLC, respondent.


Richard R. Kraslow, P.C., Melville, NY, for appellants.
Lazer, Aptheker, Rosella & Yedid, P.C., Melville, NY (David Lazer and Jacquelyn J. O'Neil of counsel), for respondent.

DECISION & ORDER
In an action to recover a down payment made pursuant to a contract for the sale of real property, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Jaeger, J.), dated May 14, 2014, which granted the defendant's motion for summary judgment dismissing the complaint and on its counterclaims.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint and on its counterclaims. The defendant established, prima facie, that it did not breach the parties' contract and that the plaintiffs were not entitled to the return of their down payment. It established that it was ready, willing, and able to perform on the time-of-the-essence closing date, and that the plaintiffs did not have a lawful excuse for their failure to close. In opposition, the plaintiffs failed to raise a triable issue of fact (see Iacono v Pilavas, 125 AD3d 811).
The plaintiffs' remaining contentions are without merit.
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court